DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 03-07-2022, amending claims and cancelling claims 7 and 16; claim(s) 1-6, 8-15, and 17-20, is/are pending. This application was filed on 08-12-2019. 

Claim Objections
Claim(s) 13, is objected to because of the following informalities: 
“the communications module further includes instructions that when executed by the processor causes the processor to receive, via the network access device, calendaring information regarding when the mobile device of the potential customer” – this is a fragment “regarding when the mobile device of the potential customer” – as it does not complete a thought such as what the Office believes the Applicant intended, such as “when the mobile device of the potential customer is within a predetermined distance to a shared vehicle”;

Claim(s) 10, is objected to because of the following informalities: 
“wherein the communications module …. Is located within the predetermined distance to the shared” – it appears that the Applicant intended “shared” to be “shared vehicle”. 
Consequently, claims 10-15, and 17-18 are objected to.
Appropriate correction is required.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-15, and 17-20 is/are rejected under 35 U.S.C. 101 because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.
 
Step 1 asks: Is the claim to a process, machine, manufacture or composition of matter?
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 1-6, and 8-9 describe(s) a “method”, claims 10-15, and 17-18 describes a “system”, and claims 19-20 describe a computer-readable medium category.    

Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  

The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A prong 1 asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
Step 2A prong 2 asks: If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
Step 2A prong 1 asks: Claims 1 recite(s) “… determining … when at least one potential customer is located within a predetermined distance … of a vehicle sharing service; “transmitting offer information … to … the … potential customer … when … the … potential is located within the predetermined distance … output an identifying alert when the potential customer is located within the predetermined distance to the shared vehicle”, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Specifically, the subject matter falls within the enumerated category of certain methods of organizing human activity, a parent of concepts encompassing commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) since the claim’s limitations describe the provision of an offer, an advertisement to a proximate user, alerting the customer of the offer [through a mechanism such as a honk, as depicted in Applicant’s specification, ¶37].  
Step 2A prong 2: This judicial exception is not integrated into a practical application because the additional limitation element(s) of “processor ...” … “a global navigation satellite system (GNSS) …” … “mobile device [of a potential customer]” … “a memory device …”, “non-transitory computer-readable medium for proactive marketing” does not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, the aforementioned marketing use case a routine and conventional business practice performed via a machine – the aforementioned “offer information” including advertisements, marketing, consistent with a broadest reasonable interpretation, in view of Applicant specification, ¶4. Therefore, Applicant’s claimed invention is directed to a judicial exception.   In other words, said additional elements in said claim(s) is some form of computer components recited at a high-level of generality (i.e., generic computer device, and processor performing a generic computer function of processing data, receiving from and to  transmitting data, i.e., mere data gathering  such that is amount no more adding the work “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayotest is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  

As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  
Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitation does not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
As discussed with respect to Step 2A Prong 2, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A prong 2.  Reevaluating here in Step 2B, this is also determined to be well-understood, routine, conventional activity in the field.  The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106 (d)(II) indicted that mere receipt or transmission  data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).   For these reasons, there is no inventive concept in the claim and thus claims are ineligible.
Therefore, Applicant’s claimed invention is directed to a judicial exception.   

Dependent Claims
Dependent claims 2-6, 8-9, and 11-15, 18 and 20 is/are also not patent eligible.  Each dependent claim incorporated via reference the judicial exception recited in its independent claim, and the judicial exception referenced by each dependent claim was not integrated into a practical application because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use, for example dependent claims 8, uses a visual alert.  Each dependent claim also failed to provide significantly more than the judicial exception itself because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, dependent claims 2-6, 8-9, and 11-15, 18 and 20 are not patent eligible.  

Thus, based on the detailed analysis above, claim(s) 1-6, 8-15, and 17-20  is/are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4, 8, 10-11, 17, 19-20 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kapur (US 2021/0004869) in view of Penilla (US 11,017,360).
Regarding claim(s) 1, 19, Kapur discloses: A method for proactive marketing of a vehicle sharing service by a vehicle sharing system having a processor, the method comprising the steps of, A non-transitory computer-readable medium for proactive marketing of a vehicle sharing service and including instructions that when executed by a processor causes the processor to [¶¶105-107: memory and processors, for storage and execution of instructions/code]: 
electronically receiving, by the processor, a global navigation satellite system (GNSS) mobile device location of a mobile device of a potential customer (i.e., detection of a user’s mobile location, by a system); [¶¶38-39: “location data may be continuously received from [a] user device such that a location of the user device may be known in real-time o[r] near real-time”, and wherein “[t]he location data may be captured by a global positioning system (GPS)”; see also FIG 2C: “identify[ing] [an] [e]ntity [a]t [o]r [n]ear [a] [l]ocation [location refers to a mobile device location”]

electronically receiving, by the processor, a GNSS vehicle location of a shared vehicle associated with the vehicle sharing service; (i.e., detection of an entity, a merchant, that provides offers to proximate consumer users, whose location has been detected as in [a]); [¶¶38-39: “location data may be continuously received from [a] user device such that a location of the user device may be known in real-time o[r] near real-time”, and wherein “[t]he location data may be captured by a global positioning system (GPS)”, and further wherein “based on received location data, “identify[ing] one or more entities [entities being merchants that “mak[e] the offer[s]” as depicted in ¶26, offers that are provided to proximate mobile device users] within a predefined proximity of the location indicated”; see also FIG 2C: “identify[ing] [an] [e]ntity [a]t [o]r [n]ear [a] [l]ocation [location refers to a mobile device location”]

determining, by the processor, when the GNSS mobile device location is within a predetermined distance to the GNSS vehicle location (i.e., determining when a potential customer is close by an entity, consistent with Applicant specification, ¶¶35-37); [¶¶38-39: “location data may be continuously received from [a] user device such that a location of the user device may be known in real-time o[r] near real-time”, and wherein “[t]he location data may be captured by a global positioning system (GPS)”, and further wherein “based on received location data, “identify[ing] one or more entities [entities being merchants that “mak[e] the offer[s]” as depicted in ¶26, offers that are provided to proximate mobile device users] within a predefined proximity of the location indicated”; see also FIG 2C: “identify[ing] [an] [e]ntity [a]t [o]r [n]ear [a] [l]ocation [location refers to a mobile device location”]and 

electronically transmitting, by the processor, offer information for using the shared vehicle to the mobile device of the potential customer when the GNSS mobile device location is within the predetermined distance to the GNSS vehicle location, wherein the offer information includes an offer for renting the shared vehicle; [¶5: “transmitt[ing] to [a] user device”, a “real-time” and “customized” offer from an entity, a merchant proximate to a detected user device]

electronically instructing, by the processor, that the shared vehicle output (i.e., provide) an identifying alert when the potential customer is located within the predetermined distance to the shared vehicle (i.e., sending an alert to a device user when the user is close to an entity of relevance to the user, and after the user has rented the shared vehicle, consistent with Applicant specification, ¶37); [¶26: sending an “alert” to a device user when the user is within a “predetermined” distance of an entity of interest to a user]

Regarding [a]-[e], while Kapur discloses that the vehicle is a rental vehicle, [¶101], Kapur does not explicitly disclose, as disclosed by Penilla that the vehicle is a shared vehicle (i.e., a vehicle rental is a shared vehicle system); [20:30-35: providing a proximate user with an alert such as a “beep” regarding a “shared vehicle” as depicted in 5:41-44, FIGs 8, 9A-9B]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kapur [extending the reach of Kapur’s “rental cars” [as depicted in ¶101] by including shared vehicles], to include shared vehicles within [a]-[e], as taught by Penilla, increasing the population of available rental cars, reducing frictions to adoption of said vehicles, by providing an ease of physical alert signals to a proximate user who has agreed to a shared rental car offer. [20:30-35]

Regarding claim(s) 2, 11, 20, Kapur-Penilla as a combination discloses: The method of claim 1, The non-transitory computer-readable medium of claim 19. Kapur discloses [a]:  further comprising the step of electronically receiving, by the processor, from the mobile device the potential customer a confirmation signal in response to the offer information, the confirmation signal indicating that the potential customer accepts the offer for renting the vehicle (i.e., receiving a customer user’s agreement to a car-rental-service-associated offer that is provided proactively to the user at a time, without the user’s explicit request, at that time, for the service, consistent with Applicant’s specification, ¶¶6, 15-16). [As depicted in ¶101, regarding “proactively generate[d] offers outputs or recommendations for airfare, hotels, rental cars, and the like”, offers, which, as noted in ¶94, are generated “without a user’s specific request”, upon a consumer user, as seen in ¶6, “agreeing to a particular offer, the offer may be transmitted to the user device”]


Regarding claim(s) 4, Kapur-Penilla as a combination discloses: The method of claim 1. 
Kapur discloses: further comprising the steps of: 
electronically receiving, by the processor, calendaring information from the mobile device regarding when the mobile device of the potential customer will be within the predetermined distance to the shared vehicle (i.e., determining when a time calendar regarding when a customer is close by, ¶¶35-37); [¶¶38-39: “location data may be continuously received from [a] user device such that a location of the user device may be known in real-time o[r] near real-time”, and wherein “[t]he location data may be captured by a global positioning system (GPS)”, and further wherein “based on received location data, “identify[ing] one or more entities [entities being merchants that “mak[e] the offer[s]” as depicted in ¶26, offers that are provided to proximate mobile device users] within a predefined proximity of the location indicated”; see also FIG 2C: “identify[ing] [an] [e]ntity [a]t [o]r [n]ear [a] [l]ocation [location refers to a mobile device location”]

Regarding [a], while Kapur discloses that the vehicle is a rental vehicle, [¶101], Kapur does not explicitly disclose, as disclosed by Penilla that the vehicle is a shared vehicle (i.e., a vehicle rental is a shared vehicle system); [20:30-35: providing a proximate user with an alert such as a “beep” regarding a “shared vehicle” as depicted in 5:41-44, FIGs 8, 9A-9B]

Kapur does not explicitly disclose, as disclosed by Penilla:
electronically transmitting, by the processor, at a future date offer information for using the shared vehicle to the mobile device of the potential customer when the calendaring information indicates that the potential customer will be within the predetermined distance (i.e., transmitting model/make information to a potential customer at a future date corresponding to a future time when the system determines a user is close by and after the user has rented the vehicle, consistent with Applicant’s specification, ¶¶37, 41-42); [FIG 7: “You are standing next to a blue model M7 from Maker C”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kapur [extending the reach of Kapur’s “rental cars” [as depicted in ¶101] by including shared vehicles], to include shared vehicles within [a]-[b], as taught by Penilla, increasing the population of available rental cars, reducing frictions to adoption of said vehicles, by providing an ease of physical alert signals to a proximate user who has agreed to a shared rental car offer. [20:30-35]
Regarding claim(s) 8, 17, Kapur-Penilla as a combination discloses: The method of claim 1, The vehicle sharing service system of claim 10. Penilla discloses: wherein the identifying alert from the shared vehicle is at least one of an audible alert and visual alert (determining when a potential customer is close by a reserved vehicle/car to allow a reserved vehicle to be identified by the customer causing the car sharing system resident within the vehicle to trigger an alert such as a visual or audible alert, consistent with Applicant specification, ¶¶35-37). [21:1-23]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kapur [extending the reach of Kapur’s “rental cars” [as depicted in ¶101] by including shared vehicles], to include shared vehicles within [a]-[e], as taught by Penilla, increase the population of available rental cars, reducing frictions to adoption of said vehicles, by providing an ease of physical alert signals to a proximate user who has agreed to a shared rental car offer. [20:30-35]

Regarding claim(s) 10,  Kapur discloses: A vehicle sharing service system for proactive marketing of a vehicle sharing service, the vehicle sharing service system comprising: 
a processor; [¶¶105-107: memory and processors, for storage and execution of instructions/code]

a network access device in communication with the processor; [¶¶105-107:  memory and processors, for storage and execution of instructions/code] and


a memory device in communication with the processor and storing [¶¶105-107]:
 a customer location module including instructions that when executed by the one or more processors cause the a processor to: receive a global navigation satellite system (GNSS) mobile device location of a mobile device of a potential customer, receive a GNSS vehicle location of a shared vehicle associated with the vehicle sharing service, and determine when the GNSS mobile device location is within a predetermined distance to the GNSS vehicle location (i.e., detection of an entity, a merchant, that provides offers to proximate consumer users , by a system); [¶¶38-39: “location data may be continuously received from [a] user device such that a location of the user device may be known in real-time o[r] near real-time”, and wherein “[t]he location data may be captured by a global positioning system (GPS)”, and further wherein “based on received location data, “identify[ing] one or more entities [entities being merchants that “mak[e] the offer[s]” as depicted in ¶26, offers that are provided to proximate mobile device users] within a predefined proximity of the location indicated”; see also FIG 2C: “identify[ing] [an] [e]ntity [a]t [o]r [n]ear [a] [l]ocation [location refers to a mobile device location”]

a communications module including instructions that when executed by the processor causes processor to transmit, via the network access device, offer information for shared vehicle to the at least one mobile device of the potential customer when the GNSS mobile device location is within the predetermined distance to the GNSS vehicle location; [¶5: “transmitt[ing] to [a] user device”, a “real-time” and “customized” offer from an entity, a merchant proximate to a detected user device]

wherein the communications module further includes instructions that, when executed by the processor, causes the processor to transmit, via the network access device, an instruction to the shared vehicle causing the shared vehicle to provide an identifying alert when the potential customer is located within the predetermined distance to the shared (i.e., sending an alert to a device user when the user is close to an entity of relevance to the user); [¶26: sending an “alert” to a device user when the user is within a “predetermined” distance of an entity of interest to a user]

Regarding [a]-[e], while Kapur discloses that the vehicle is a rental vehicle, [¶101], Kapur does not explicitly disclose, as disclosed by Penilla that the vehicle is a shared vehicle (i.e., a vehicle rental is a shared vehicle system); [20:30-35: providing a proximate user with an alert such as a “beep” regarding a “shared vehicle” as depicted in 5:41-44, FIGs 8, 9A-9B]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kapur [extending the reach of Kapur’s “rental cars” [as depicted in ¶101] by including shared vehicles], to include shared vehicles within [a]-[e], as taught by Penilla, increase the population of available rental cars, reducing frictions to adoption of said vehicles, by providing an ease of physical alert signals to a proximate user who has agreed to a shared rental car offer. [20:30-35]






Claim(s) 3, 5-6, 9, 12, 14-15, 18, are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kapur in view of Penilla and further in view of Elswick (US 10,019,621).

Regarding claim(s) 3, 12, Kapur-Penilla as a combination discloses: The method of claim 1, The vehicle sharing service system of claim 10. 
The aforementioned combination does not explicitly disclose, as disclosed by Elswick, which discloses [a]: wherein the offer information further includes at least one of: a make of the shared vehicle, a model of the shared vehicle, one or more features of the shared vehicle, and a price for using the shared vehicle (i.e., offer information, including identifying information of a vehicle sharing service’s target vehicle/car  such as vehicle model information – facilitating delineation of signals, such as provided for in augmented information, as provided for by a signal emanating from the target vehicle of interest to a potential customer’s device, identifying the vehicle, identifying or delineating it, from the plurality of shared vehicles/objects that may be stationed/positioned at a location, consistent with Applicant specification, ¶¶35-37); [Providing information to a potential customer’s mobile device’s user interface, including “augmented video image data”, as depicted in 10:41, information including “make, model, and/or license plate”, as depicted in 10:53-54, thereby “visually illustrat[ing] to a user of the mobile device the identity and location of the target vehicle” facilitating the removal of frictions associated with identifying the vehicle to allow “car swap [vehicle sharing]” customers the ease of “enter[ing] and operat[ing] his or her vehicle”, as depicted in 12:9-20; see also 2:34-56]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kapur, to include notification information [a], as taught by Elswick, facilitating delineation of signals, such as provided for in augmented information, as provided for by a signal emanating from a target vehicle of interest to a potential customer’s device, identifying the vehicle, separating it, from the plurality of shared vehicles stationed at a location. [2:34-56, 10:40-60, 12:9-20] 




Regarding claim(s) 5, 14, Kapur-Penilla as a combination discloses: The method of claim 1, The vehicle sharing service system of claim 10. The aforementioned combination does not disclose, as Elswick discloses [a]: wherein the offer information includes augmented reality visualization information configured to be displayed by a display device of the mobile device of the potential customer (i.e., providing an augmented reality interface to a customer). [Providing information to a potential customer’s mobile device’s user interface, including “augmented video image data”, as depicted in 10:41, information including “make, model, and/or license plate”, as depicted in 10:53-54, thereby “visually illustrat[ing] to a user of the mobile device the identity and location of the target vehicle” facilitating the removal of frictions associated with identifying the vehicle to allow “car swap [vehicle sharing]” customers the ease of “enter[ing] and operat[ing] his or her vehicle”, as depicted in 12:9-20; see also 2:34-56]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kapur, to include notification information [a], as taught by Elswick, facilitating delineation of signals, such as provided for in augmented information, as provided for by a signal emanating from a target vehicle of interest to a potential customer’s device, identifying the vehicle, separating it, from the plurality of shared vehicles stationed at a location. [2:34-56, 10:40-60, 12:9-20]










Regarding claim(s) 6, 15, Kapur-Penilla- Elswick as a combination discloses: The method of claim 5, The vehicle sharing service system of claim 14. Elswick discloses [a]: wherein the augmented reality visualization includes at least one of: a make of a shared vehicle, a model of the shared vehicle, one or more features of the shared vehicle, a price for using the shared vehicle, and directions to the shared vehicle (i.e., sending offer information, including identifying information of a vehicle sharing service’s target vehicle/car  such as vehicle model information – facilitating delineation of signals, such as provided for in augmented information, as provided for by a signal emanating from the target vehicle of interest to a potential customer’s device, identifying the vehicle, identifying or delineating it, from the plurality of shared vehicles/objects that may be stationed/positioned at a location, consistent with Applicant specification, ¶¶35-37); [Providing information to a potential customer’s mobile device’s user interface, including “augmented video image data”, as depicted in 10:41, information including “make, model, and/or license plate”, as depicted in 10:53-54, thereby “visually illustrat[ing] to a user of the mobile device the identity and location of the target vehicle” facilitating the removal of frictions associated with identifying the vehicle to allow “car swap [vehicle sharing]” customers the ease of “enter[ing] and operat[ing] his or her vehicle”, as depicted in 12:9-20; see also 2:34-56]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kapur, to include notification information [a], as taught by Elswick, facilitating delineation of signals, such as provided for in augmented information, as provided for by a signal emanating from a target vehicle of interest to a potential customer’s device, identifying the vehicle, separating it, from the plurality of shared vehicles stationed at a location. [2:34-56, 10:40-60, 12:9-20]






Regarding claim(s) 9, 18, Kapur-Penilla as a combination discloses: The method of claim 1, The vehicle sharing service system of claim 10. The aforementioned combination does not explicitly disclose, as Elswick discloses [a]: wherein the vehicle sharing service system is mounted within the shared vehicle (i.e., wherein the system, including one or more processors, that communicate with external mechanisms such as servers external to the vehicle, is housed within the vehicle). [2:42-53: a “vehicle [of a car swap or vehicle sharing service] may emit a wireless signal”, wherein a customer’s mobile device may be employed by the customer, “using a camera of the mobile device, the mobile device may be able to identify the beacon signal”, using “augmented reality (AR) techniques” to display the vehicle, a feature that “may be particularly helpful to the user of the mobile device when” the “vehicle is unmarked and there are a number of other vehicles in relatively close proximity”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kapur, to include notification information [a], as taught by Elswick, facilitating delineation of signals, such as provided for in augmented information, as provided for by a signal emanating from a target vehicle of interest to a potential customer’s device, identifying the vehicle, separating it, from the plurality of shared vehicles stationed at a location. [2:34-56, 10:40-60, 12:9-20]












Regarding claim(s) 13, Kapur-Penilla as a combination discloses: The vehicle sharing service system of claim 10. 
Kapur discloses: wherein: 
the communications module further includes instructions that when executed by the processor causes the processor to receive, via the network access device, calendaring information regarding when the mobile device of the potential customer (i.e., determining when a time calendar regarding when a customer is close by, ¶¶35-37); [¶¶38-39: “location data may be continuously received from [a] user device such that a location of the user device may be known in real-time o[r] near real-time”, and wherein “[t]he location data may be captured by a global positioning system (GPS)”, and further wherein “based on received location data, “identify[ing] one or more entities [entities being merchants that “mak[e] the offer[s]” as depicted in ¶26, offers that are provided to proximate mobile device users] within a predefined proximity of the location indicated”; see also FIG 2C: “identify[ing] [an] [e]ntity [a]t [o]r [n]ear [a] [l]ocation [location refers to a mobile device location”]

the customer location module further includes instructions that when executed by the processor causes the processor  to determine when the mobile device of the potential customer will be within the predetermined distance to the shared vehicle based on the calendaring information (i.e., providing location information to a system regarding when a user device is within a proximate distance to an entity such as a rental car entity); [¶¶38-39: “location data may be continuously received from [a] user device such that a location of the user device may be known in real-time o[r] near real-time”, and wherein “[t]he location data may be captured by a global positioning system (GPS)”, and further wherein “based on received location data, “identify[ing] one or more entities [entities being merchants that “mak[e] the offer[s]” as depicted in ¶26, offers that are provided to proximate mobile device users] within a predefined proximity of the location indicated”; see also FIG 2C: “identify[ing] [an] [e]ntity [a]t [o]r [n]ear [a] [l]ocation [location refers to a mobile device location”] and

Regarding [b]-[c], while Kapur discloses that the vehicle is a rental vehicle, [¶101], Kapur does not explicitly disclose, as disclosed by Penilla that the vehicle is a shared vehicle (i.e., a vehicle rental is a shared vehicle system); [20:30-35: providing a proximate user with an alert such as a “beep” regarding a “shared vehicle” as depicted in 5:41-44, FIGs 8, 9A-9B]

Penilla discloses:
the communications module further includes instructions that when executed by the processor causes the processor to transmit, at a future date, via the network access device, offer information for using the shared vehicle from the vehicle sharing service system to the mobile device of the potential customer when the calendaring information indicates that the potential customer will be within the predetermined distance (i.e., transmitting model/make information to a potential customer at a future date corresponding to a future time when the system determines a user is close by and after the user has rented the vehicle, consistent with Applicant’s specification, ¶¶37, 41-42); [FIG 7: “You are standing next to a blue model M7 from Maker C”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kapur [extending the reach of Kapur’s “rental cars” [as depicted in ¶101] by including shared vehicles], to include shared vehicles within [b]-[c], as taught by Penilla, increasing the population of available rental cars, reducing frictions to adoption of said vehicles, by providing an ease of physical alert signals to a proximate user who has agreed to a shared rental car offer. [20:30-35]







Response to Arguments
Applicant’s contentions, filed March 07, 2021, with respect to the rejection of claims 1-6, 8-15, and 17-20 under 35 U.S.C. § 101, pages 9-10, and 35 U.S.C. § 103, pages 10-11 have been fully considered.

Rejection of Claims under 35 U.S.C. § 101 
The Applicant’s contentions that the amended limitations including “… outputting and identifying alert when the potential customer located within the predetermined distance to the shared vehicle” is a practical application has been evaluated and respectfully is deemed unpersuasive since as summarized in the 101 rejection, the alert is part of the abstract idea of providing advertisement offers, and presents an apply case. Consequently, the 101 rejection is maintained. 

Rejection of Claims under 35 U.S.C. § 103 
Applicant contentions with regard to amendments to the claims are moot in view of change in grounds of rejections pursuant to said amendments further in view of updated rejections pursuant to said change in grounds over Kapur in view of Penilla. 
However, Summarizing, Kapur discloses the provision of offers proactively: As depicted in ¶¶5, 101, Kapur “proactively generate[s] offers outputs or recommendations for airfare, hotels, rental cars, and the like”, offers, which, as noted in ¶94, are generated “without a user’s specific request”, and upon a consumer user, as seen in ¶6, “agreeing to a particular offer, the offer may be transmitted to the user device”]
It should also be noted, as summarized in the Office Action, that alerts provided to customers are provided to the customer after the customer has rented the shared vehicle (Applicant specification, ¶37), hence not only Penilla, but also Elswick are relevant to the claims as amended.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Following below, prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure: 

    PNG
    media_image1.png
    3405
    3185
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 571 270 3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682